ROSS, Circuit Judge.
The defendant in error issued a fire insurance policy in the sum of $5,000 to the plaintiff in error on its baseball grand stand, built upon a lot of leased ground in the city of Los Angeles. A number of the points made and argued by the respective counsel it is unnecessary to eon*1017sider. or even to state; we being of the opinion that nothing more need be said than that the trial court, based upon evidence amply sufficient to sustain the finding, found as a fact that, prior to the fire which caused the damage for which the plaintiff in error sued, it surrendered the policy to the insurance company for lack of payment of the premium thereon. The judgment is affirmed. «